It gives me  great pleasure once again to address this body where 
we unite our goals and labours for a better and brighter 
future. I wish to wholeheartedly congratulate you, 
Sir   our good friend the former Minister for Foreign 
Affairs of the Republic of Macedonia, Mr. Srgjan 
Kerim   on your election to preside over this global 
forum. 
 I would also like on this occasion to pay tribute to 
the Secretary-General, Mr. Ban Ki-moon, and to wish 
him success in his current position. 
 Our world today needs, more than ever before, 
effective cooperation to find common solutions to our 
global problems, to replace desperation with hope, 
poverty with prosperity, injustice with justice and 
violence with peace around the world. The United 
Nations, created precisely for that mission, is the only 
international forum that can possibly, with our 
collective resolve, lead us to those objectives. The 
United Nations is also the source of international 
legitimacy for our actions to those ends. But, it is 
incumbent on us, the Member States, to make the 
Organization stronger and more effective and to furnish 
it with the means and structures it needs to tackle 
competently the many challenges of our century. 
 Here, I believe we need to be more resolute and 
bold in our actions while adopting more forthcoming 
and creative approaches. Although significant 
structural reforms have been realized, the process is far 
from completed. The reform process must continue, 
and structural and functional adjustments should be 
made to respond to needs that may arise. 
 We must bear in mind that reforming the Security 
Council in a way that would command the widest 
possible consensus would also reflect positively on the 
legitimacy, credibility and effectiveness of the United 
Nations itself. 
 I wish on this occasion also to confirm Turkey’s 
candidature for a seat on the Security Council at the 
elections to be held next year. My country, which is 
committed to the ideals enshrined in the Charter and 
which constructively contributes to the maintenance of 
global peace at a strategic crossroads where different 
continents and cultures meet, has not been represented 
on the Council for almost half a century. I genuinely 
believe that with the valuable support of its fellow 
Member States, Turkey, with its European and Asian 
identity, can assume a distinctive and constructive role 
in harmonizing and reconciling differing views within 
the Security Council, just as it does in its efforts to 
facilitate harmony among cultures. 
 We have reached an important stage in the 
implementation phase of the Alliance of Civilizations 
initiative under the auspices of the Secretary-General; 
we are co-sponsoring this initiative together with 
Spain. We are determined to make our vision of global 
harmony become a reality through the implementation 
of concrete projects under the strong leadership of the 
High Representative, the former President of Portugal, 
Mr. Jorge Sampaio, and with the support that I am 
confident the international community will not deny 
this initiative. The meeting held at the United Nations 
with the Alliance Group of Friends earlier this week 
served to renew our hope and confidence in the 
promising future of the initiative. 
The vast majority of international problems of 
high priority on the agenda of the United Nations are 
taking place in our immediate surroundings, the scene 
of major tension and transformation. We are exerting 
every effort to constructively contribute to the 
resolution of all these disputes   which directly 
impact Turkey, although we are not party to any of 
them. In doing so, we seek to utilize the many 
possibilities offered by our strategic position, our 
accumulated knowledge of and insight into the region, 
our cultural and historical ties and our vast experience 
in peacekeeping. 
 Our highest priority is to restore stability in our 
region. In that connection, Turkey will resolutely 
pursue its efforts to serve as an important factor for 
peace and stability and to promote multidimensional 
relations with all its neighbours. The encouraging level 
we have achieved in our relations with Greece today as 
a result of the process of rapprochement that we have 
been pursuing for nearly 10 years is the tangible 
outcome of that resolve. 
 Likewise, ensuring a dignified place within the 
international community for a territorially intact, 
nationally unified and democratic Iraq at peace with 
itself and with its neighbours is at the top of our 
priorities for restoring stability in our region. 
 In line with our desire to realize this common 
vision, we continue to diversify our cooperation with 
the Iraqi Government and support the process of 
political dialogue and national reconciliation in this 
country. The group of neighbouring countries of Iraq, 
created upon Turkey’s initiative and later expanded at 
the meeting held in Sharm el-Sheikh to include the 
permanent five members of the Security Council and 
the Group of Eight, is similarly intended to serve such 
a purpose. The next ministerial meeting of the 
expanded group of neighbouring countries will be 
hosted by Turkey at the beginning of November this 
year. 
 Another major source of instability in our region 
is the Middle East problem. We regard the question of 
Palestine, with wide repercussions both in and beyond 
the region, as the crux of all ills in the Middle East. 
The political rift within Palestine has further 
complicated the situation. Therefore, a lasting political 
solution to the question of Palestine and peace with 
Israel on the basis of a two-State solution will have 
important implications for regional as well as global 
stability. We believe that a negotiated settlement to this 
long-standing dispute will also reflect positively on the 
resolution of other problems in the region. We stand 
ready to support in every way possible the parties in 
the efforts to revive the peace process and to contribute 
to the prospective international meetings to be 
convened for this purpose. 
 We hope to see the ongoing political crisis in 
Lebanon promptly overcome through dialogue among 
the different factions. We will continue our intense 
efforts, including our contributions to the United 
Nations Interim Force in Lebanon, to assist in restoring 
stability in that country. 
 We will also continue to invest in the democratic, 
free and prosperous future of the friendly people of 
Afghanistan. Our commitment to the security of the 
country by assuming the command of the International 
Security Assistance Force twice since its inception and 
currently of the Regional Command in Kabul, together 
with our contributions to the reconstruction effort 
through significant infrastructure projects, are the 
concrete expression of the challenging mission we 
have undertaken in Afghanistan. The activities of the 
Turkish Provincial Reconstruction Team in the 
province of Wardak, carrying out its functions under 
dangerous security conditions, are also part of this 
effort. 
 Moreover, the process of tripartite summits that 
we have initiated, with the participation of Afghanistan 
and Pakistan, in the desire to enhance peace and 
stability in the region is helping to restore confidence 
between these two neighbouring countries. 
 On the other hand, frozen conflicts pending a 
resolution continue to jeopardize regional peace and 
stability in the South Caucasus. Solutions to be found 
through peaceful means to existing frozen conflicts 
should be based on the territorial integrity and 
sovereignty of Azerbaijan and Georgia. 
 In order to realize our vision of peace, stability 
and economic prosperity for the region, we not only 
seek to contribute to the resolution of these frozen 
conflicts, but at the same time continue to invest in the 
infrastructure of regional cooperation through 
significant energy and transportation projects, such as 
the Baku-Tbilisi-Ceyhan and Baku-Tbilisi-Erzurum oil 
and natural gas pipelines and the Baku-Tbilisi-Kars 
railroad. 
At this juncture where uncertainty regarding the 
final status of Kosovo persists, we continue to maintain 
our view that we must mobilize all efforts to find a just 
and sustainable solution to this question. Turkey has 
currently assumed the command of the Kosovo Force 
Multinational Task Force South in the region. 
 Turkey performs noble duties from the 
perspective of peacekeeping in almost all the regions 
cited above. Through its participation in various 
peacekeeping operations conducted under the banner of 
the United Nations, the North Atlantic Treaty 
Organization, the European Union and the 
Organization for Security and Cooperation in Europe, 
Turkey has proven its capacity to significantly 
contribute to the maintenance of international peace 
and security. In this connection Turkey is also 
favourably considering participation in the African 
Union-United Nations Hybrid Operation in Darfur, 
established in accordance with Security Council 
resolution 1769 (2007), whose adoption we highly 
welcomed. 
 To the extent that we can stop and prevent the 
recurrence of conflicts that exhaust our energy and 
resources, we will be better able to focus on global 
problems that will define the common fate of 
humankind. At the top of these problems is the issue of 
climate change, which you, Mr. President, have in a 
very timely manner designated as the main theme of 
the General Assembly this year. 
 We discussed this issue requiring urgent 
collective action in all its aspects during the high-level 
meeting that I also had the opportunity to attend earlier 
this week. The most conclusive outcome of this 
meeting was that we must all assume our fair share of 
responsibility in effective international cooperation to 
find solutions to global warming and climate change, 
which pose, as never before, a grave threat to 
humankind’s survival. 
 Another grim reality in this context is that the 
developing world, bearing the least responsibility for 
climate change, will be the most adversely affected by 
its consequences. It is therefore incumbent on us all to 
assist, to the best of our ability, the developing 
countries in overcoming the many overwhelming 
challenges that they confront. 
 To this end, Turkey is rapidly becoming a donor 
country with the significant development, technical and 
humanitarian assistance it has been providing in recent 
years. The development aid provided by Turkey 
through official and private sources reached 1.7 billion 
dollars last year. We intend to continue our 
contributions to the relevant United Nations funds, as 
well as assistance at the bilateral level. 
 The Ministerial Conference of the Least 
Developed Countries hosted by Turkey in Istanbul in 
July this summer is another concrete expression of our 
resolve to assist the developing countries and enable 
them to take full advantage of the benefits of 
globalization. We are already taking steps to follow up 
on the outcome of this conference. 
 Our commitment to peace and development in 
Africa also finds expression in our development 
assistance to the continent coordinated through the 
branch offices of the Turkish International Cooperation 
and Development Agency, which have been established 
since 2005 in Ethiopia, Sudan and Senegal. The 
Turkey-Africa Cooperation Summit, which we will 
host in 2008, and our participation in seven different 
United Nations and European Union peacekeeping 
missions in Africa are other concrete examples to this 
effect. 
 Turkey also seeks to diversify and expand its 
network of political and commercial cooperation with 
the countries of South Asia, the Far East and the 
Pacific region, as well as Latin American countries and 
the Caribbean. 
 Terrorism continues to threaten the security of all 
free nations. An act of terror committed in any part of 
the world in essence targets us all, as it constitutes a 
heinous crime against humanity. We condemn in the 
strongest terms this scourge that recognizes no national 
boundaries. As the Prime Minister of a nation that has 
experienced first-hand the bitter consequences of 
terrorism, I renew from this rostrum my appeal to the 
international community for an enhanced collective 
commitment and cooperation in the combat against this 
threat to humanity. 
 Considering the sophisticated new technologies 
terrorist elements are utilizing today, effective 
international cooperation to prevent the proliferation of 
weapons of mass destruction takes on a whole new 
meaning and urgency. Turkey strongly supports the 
United Nations and the United Nations-led efforts to 
intensify international cooperation aimed at preventing 
their proliferation. 
 Finally, Turkey and the Turkish Republic of 
Northern Cyprus have been supporting the efforts to 
find a comprehensive settlement to the Cyprus problem 
under the good-offices mission of the United Nations 
Secretary-General on the basis of well established 
United Nations parameters. The United Nations 
remains the sole forum for a solution. 
 It should be recalled that the comprehensive 
settlement plan of the former United Nations 
Secretary-General emerged in 2004 as a result of 
extensive negotiations between the parties and was 
submitted to a simultaneous referendum on both sides 
of the island. The Turkish side overwhelmingly voted 
in favour of the Secretary-General's plan, whose 
impartiality cannot in any way be called into question. 
The Greek Cypriots, however, were misled by their 
leadership to reject the plan. 
 Despite the constructive attitude displayed by the 
Turkish side since then, no progress has been achieved 
towards a settlement owing to the intransigence of the 
Greek Cypriot side. It is our hope that the Annan 
report, which has not been endorsed yet by the Security 
Council, will be endorsed soon. 
